Citation Nr: 0027479	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  95-35 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent, 
prior to March 13, 1998, for residuals of brain trauma, to 
include organic mental syndrome and headaches. 

2.  Entitlement to an effective date prior to March 13, 1998, 
for the grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO), in which service connection was granted for an 
organic mental syndrome as a residual of brain trauma and a 
30 percent disability rating was assigned for residuals of 
brain trauma, to include organic mental syndrome and 
headaches, effective November 17, 1992.

When this case was first before the Board in July 1997, the 
additional issues of entitlement to service connection for 
adenomatous polyps of the intestine, fungal disease of the 
feet, and an infection of the groin were decided by the Board 
and the issue of entitlement to a rating in excess of 30 
percent for residuals of brain trauma, to include organic 
mental syndrome and headaches, was remanded to the RO.

In a June 1998 rating decision, a 70 percent disability 
rating for residuals of brain trauma, to include organic 
mental syndrome and headaches, effective March 13, 1998.  In 
an August 1998 rating decision, a total disability evaluation 
based on individual unemployability was granted, effective 
March 13, 1998.

In November 1999, the Board adjudicated the issues of 
entitlement to service connection for a bilateral knee 
disorder; a gastrointestinal disorder, to include gastritis, 
reflux esophagitis, and hiatal hernia; and residuals of an 
eye disorder, to include a left socket fracture, dry eyes, 
cataracts, and glaucoma.   A 100 percent schedular disability 
rating for residuals of brain trauma, to include organic 
mental syndrome and headaches, was granted, effective March 
13, 1998.  The issues of entitlement to a rating in excess of 
30 percent for residuals of brain trauma, to include organic 
mental syndrome and headaches, and entitlement to an earlier 
effective date for the assignment of a total disability 
rating based on individual unemployability were remanded for 
further development.

The issue of entitlement to an effective date prior to March 
13, 1998, for the grant of a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities will be addressed in remand, below.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

2.  From November 17, 1992, to March 12, 1998, there is no 
competent medical evidence that the veteran had multi-infarct 
dementia associated with brain trauma or migraine headaches.

3.  From November 7, 1996, to March 12, 1998, the residuals 
of the brain trauma, to include organic mental syndrome and 
headaches, manifested occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The revised criteria for evaluating psychiatric disorders 
are more favorable for evaluating the residuals of the brain 
trauma, to include organic mental syndrome and headaches.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8045 (1999); 38 C.F.R. § 4.130, Diagnostic 
Code 9327 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9304 
(1996); VAOPGCPREC 3-2000 (April 10, 2000).

2.  The criteria for an evaluation in excess of 30 percent 
from November 17, 1992, to March 12, 1998, for residuals of 
the brain trauma, to include organic mental syndrome and 
headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 
8045 (1999); 38 C.F.R. § 4.130, Diagnostic Code 9327 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an August 1979 rating decision, service connection was 
granted for post-traumatic headaches and a 30 percent 
disability rating was assigned under Diagnostic Codes 8100 
(migraine) and 8045 (brain disease due to trauma), effective 
November 22, 1978.

The veteran's service medical records reflect that in June 
1955 the veteran was in a motor vehicle accident.  He was 
hospitalized until August 1955.  During that hospitalization, 
he complained of headaches.  The discharge diagnoses were the 
following: (1) fracture, simple, not otherwise classified, 
skull; (2) cerebral concussion; and (3) hemorrhage, 
traumatic, not otherwise classified, intercranial.  In the 
December 1956 separation examination report, the neurological 
and psychiatric evaluations were normal.  As to the June to 
August 1955 hospitalization, it was noted that, other than 
some loss of hearing in the right ear, there had been no 
symptoms since discharge from that hospitalization.  A 
January 1961 Standard Form 89, Report of Medical History, 
which appears to be related to reserve service, reflects that 
the veteran indicated that he had not had any loss of memory 
or amnesia.  A January 1961 Standard Form 88, Report of 
Physical Examination, shows that the neurological and 
psychiatric evaluations were normal.  The only defect that 
was noted was a partial loss of right ear hearing.

The initial VA neurological examination was in May 1979.  
There were no complaints of memory loss or speech impediment.  
Headaches that were probably post-traumatic in nature were 
diagnosed.

In April 1981, the veteran underwent another VA neurological 
examination to determine whether there was previous history 
of migraines.  It was noted that there was no previous 
history of severe migraine headaches.  The diagnosis was 
post-traumatic headaches.

In a May 1981 rating decision, it was determined that there 
was clear and unmistakable error in the August 1979 rating 
decision because there was no evidence of migraine headaches.  
A 10 percent disability evaluation was assigned under 
Diagnostic Code 8045, effective August 1, 1981.

In an August 1981 Board decision, a rating in excess of 10 
percent was denied for post-traumatic headaches.

VA outpatient medical records from 1984 to 1992 reflect that 
the veteran received intermittent treatment for his 
headaches.  In November 1988, it was noted that the headaches 
had gotten worse in the last two years.  The veteran reported 
in March 1989 that he had had headaches since his in-service 
head trauma, which were accompanied by nausea and vomiting, 
but that he had not had double vision or dyspnea on exertion.  
In October 1992, the veteran underwent a physical 
examination.  It was noted that his speech was slow and that 
he obviously had old cranial damage.  However, he was alert 
and expressive.  The assessment was headaches secondary to a 
severe motor vehicle accident.  In November 1992, it was 
noted that the veteran had headaches, which were not 
classically migraines, but that they occurred three times a 
month.

On November 17, 1992, the veteran filed a claim for service 
connection for memory impairment and a claim for an increased 
rating for his headache disorder.

The veteran underwent a VA general medical examination in May 
1993.  He reported that he after service he tried to work in 
the mining industry, but that he failed a physical 
examination.  He said that he worked for number of years 
doing bodywork, but that he had had to work on commission 
because he could not work full-time.  He indicated that his 
last job was with an insurance company and that he had not 
worked since 1988.  Physical examination revealed that the 
veteran was interviewed without any difficulties.  The 
examiner noted that he had a pleasant personality and that 
there was no evidence of psychosocial adjustment problems.  
X-rays of the back and neck revealed osteophytes in the 
cervical, thoracic and lumbar spines.  There was also mild 
narrowing of the disc space of C6-C7.  The examiner indicated 
that there was some disability in the cervical spine, the 
thoracic spine, the lumbar spine, the esophagus, the knees, 
and legs.  Post-traumatic degenerative joint disease was 
diagnosed.  It was also noted that there were residuals of 
right hand fracture.  A chronic, fungal skin disease was also 
diagnosed. 

A May 1993 VA visual examination report reveals that 
cataracts and suspected glaucoma were diagnosed.  

In the early morning of June 18, 1993, the veteran reported 
to a VA medical center with complaints of a high fever, 
nausea, and urinary frequency.  The assessments were 
gastroenteritis and an anxiety component.

The veteran was afforded a VA psychiatric examination on June 
18, 1993.  The examiner indicated that he had reviewed the 
veteran's claim file.  The veteran arrived at the stated time 
and place of appointment and had driven himself and his wife 
to the city where the examination was held.  He was rather 
disheveled in his appearance with his hair going in various 
directions along with being somewhat disorganized in his 
dress.  He sweated profusely throughout the examination and 
talked in a very slow and, at times, inaudible manner.  He 
seemed spacey, and it noted that he had been in a VA 
emergency room the night before after arriving in town.  He 
had had an attack of gastritis and arthritis and had not 
slept since yesterday even though the examination was at one 
o'clock in the afternoon.  

Mental status examination revealed that the veteran made an 
obvious effort to cooperate.  He offered no spontaneous 
communication.  He had a monotone voice and an almost 
lethargic appearance.  There was no evidence of delusions, 
obsessions or compulsions.  He denied any hallucinations.  
The thinking processes were sequential, pertinent and 
relevant.  He was oriented to time, place and person.  He was 
able to do simple calculations but not reversals.  He had 
problems with his general fund of information.  Recent and 
remote memories were grossly intact, except for amnesia for 
the period around his motor vehicle accident in 1956.  He had 
intellectual insight and judgment for simple social 
situations.  While the extent of his intellectual functioning 
was not clear because of his obtundedness, it appeared that 
he had at least average intelligence.  He had a general 
understanding of business practices and his bounty and 
financial obligations.  He was considered competent for 
financial purposes.  

The veteran reported that he had severe headaches.  He also 
said that he had never had any formal psychiatric treatment 
or hospitalization.  He noted that he could not think clearly 
when he had a painful headache.  The examiner indicated that 
a review of his symptoms did not show any particular mental 
health or psychiatric symptom that the veteran admitted 
having.  The examiner noted that the veteran's mental state 
was cloudy today because of a lack of sleep and his ordeal in 
the emergency room in the early hours of the morning.  The 
examiner noted that, to better understand the veteran's 
subjective symptoms of forgetfulness, aphasia, expressive 
type, etc., neuropsychological testing was requested.

In July 1993, the veteran underwent a neuropsychological 
evaluation.  It was noted that the veteran had an eleventh 
grade education and that he had passed the General Education 
Development (GED) test.  It was indicated that he had 
Bachelor of Arts in Psychology and that he had worked in the 
past as an insurance claims adjuster for a brief period.  
However, his principal occupation was in auto body repair 
work.  It was noted that he currently did independent work 
because he could not work at the necessary pace required by 
an employer.  He said that he had severe arthritis, which 
slowed him motorically.  

Test results revealed that the veteran was currently 
functioning within the average range of measured 
intelligence.  His full scale IQ was 101.  His perceptual-
motor skills were much better than his verbal abilities; his 
verbal IQ was 95 whereas his performance IQ was 109.  Both 
verbal abilities and perceptual-motor skills tests had 
considerable variability across the subtests.  He did best on 
verbal abstractions and logical sequencing tasks.  His 
poorest performances were on tasks requiring recall of digits 
from memory, tests involving visual-motor speed, and the 
answering of the arithmetic reasoning questions.  These 
performances usually reflected attention and concentration 
problems.  A significant mental slowing (speed of information 
processing) could not be clearly confirmed because his poor 
digit symbol speed might have been compromised by arthritis.  
Another task requiring rapid information processing was 
within normal limits.  The psychologist noted that the 
extreme variabilities in his intelligence test performance 
would imply that his current level of functioning represented 
some deterioration from at least a high average to a low 
bright normal level (105 to 115).  

As for brain functioning, his performance was extremely poor 
on a test of new learning ability and on a sound 
discrimination task requiring the association of auditory 
sounds to visual patterns.  He was only minimally impaired on 
another sound discrimination task requiring the 
discrimination of rhythmic patterns.  He exhibited extreme 
motor slowing with both hands on a finger-tapping task.  The 
psychologist noted that, while some peripheral deficits such 
as hearing and arthritis confound auditory and motor tasks in 
terms of reflecting central processing deficits, the 
veteran's poor performance on the test of new learning was 
clearly indicative of a moderate to severe impairment of 
adaptive abilities dependent on brain functioning.

With regard to language functioning, the veteran's 
performance on a verbal fluency task was on the low end of 
normal.  He displayed moderate to severe word finding 
problems on the Boston Naming Test.  He was also impaired on 
an auditory comprehensive test.  As to memory, he performed 
within acceptable limits on immediate and delayed recall of 
short paragraphs.  He also learned a list of paired word 
associations in three trials, which suggested an efficient 
acquisition and an adequate short-term memory.  However, he 
exhibited a significant retention deficit on a delayed 
(twenty minutes) recognition task after five presentations of 
a sixteen-word list.  Evidence of a passive learning style 
(e.g., recalled significantly more words that were most 
recently presented and significantly less words from the 
beginning of the word list) and of a retroactive interference 
effect (new learning interfered with retention/recall of old 
learning) implied that the veteran was lacking, or was 
limited in, the capacity to spontaneously generate 
associations that would facilitate retention and retrieval.  
It was noted that a low rate of response initiation on both 
visual and verbal memory tasks further supported the presence 
of a passive learning style.  It was indicated that the 
veteran functioned adequately on tasks, which provided 
structure, such as paragraph recall or paired word 
associations, but that he did poorly when he had to provide 
the structure.  On visual memory tasks, he displayed a clear 
deficit in retaining visual information despite adequate 
immediate recall.

The psychologist concluded that the veteran's 
neuropsychological test data revealed the presence of 
meaningful cognitive deficits.  He said that these results 
implied that the veteran had an adequate capacity to function 
in realms that primarily utilize old learning (activities of 
daily living and job routines that he had overlearned), but 
that he had a very limited ability to adapt to new 
circumstances.  The psychologist also commented that he would 
expect that the veteran's efficiency would be reduced 
secondary to the memory problems, which appear to reflect 
attentional deficits (passive learning style).

In an August 1993 addendum to the June 1993 VA psychiatric 
examination, it was noted that the veteran had claimed a 
number of subjective symptoms from his 1956 motor vehicle 
accident.  The examiner indicated that, on mental status 
examination and on review of the psychiatric symptoms, there 
were no particular remarkable findings except for subjective 
complaints.  Therefore, a neuropsychological examination was 
requested to better evaluate the veteran's subjective 
complaints of problems with word finding and forgetfulness.  
The examiner noted that, based on the results of the 
neuropsychological evaluation, the veteran's full-scale IQ 
was within average range of 101 with a verbal of 95 and a 
performance of 109.  He had impaired brain functions, and the 
psychologist felt that the neuropsychological test data 
revealed the presence of meaningful cognitive deficits.  In 
particular, the psychologist noted a very limited ability to 
adapt to new circumstances, even though the veteran had an 
adequate capacity to function in the realms of old learning.  
Organic mental syndrome not otherwise specified was 
diagnosed.  It was noted that, although there was some 
evidence of dementia, the veteran's long-term memory was not 
impaired and that, therefore, the criteria for a diagnosis of 
dementia were not met.  Under Axis III, it was noted that the 
veteran had a history of atypical chest pain, adenomatous 
polyps, coronary artery disease, hypercholesterolemia and 
arthritis.  Under Axis IV, severity of psychosocial 
stressors, it was noted that the veteran had routine military 
duty with a major truck accident requiring neurosurgical 
intervention.  A Global Assessment of Functioning (GAF) score 
of 50 was assigned.

In the December 1993 rating decision, service connection was 
granted for an organic mental syndrome as a residual of brain 
trauma and a 30 percent disability rating was assigned for 
residuals of brain trauma, to include organic mental syndrome 
and headaches, effective November 17, 1992, under Diagnostic 
Codes 8045-9304 (dementia associated with brain trauma).

In a December 1996 statement, the veteran indicated that he 
was treated in service for loss of memory and speech 
problems, which was the reason why he disagreed with the 
rating decision.  This statement is accepted as a notice of 
disagreement with the initial December 1993 rating decision 
granting service connection for organic brain syndrome and 
assigned a 30 percent disability rating for residuals of 
brain trauma, to include organic mental syndrome and 
headaches.  See Gallegos v. Gober, No. 99-106 (U.S. Vet. App. 
Aug. 11, 2000).

In February 1995, the veteran underwent a VA examination for 
diseases and injuries of the brain with regard to his loss of 
memory and speech problems.  It was noted that the 
neurological examinations in May 1979 and April 1981 did not 
reveal any memory loss or speech difficulty.  The veteran's 
spouse reported that they got married in 1988 and that there 
was no evidence of memory loss or speech difficulty at that 
time.  The veteran and his spouse both indicated that the 
onset of memory loss and speech impediment began in 1989.  
According to the veteran's spouse, those conditions had 
gotten worse.  The veteran did drive six hours to this 
appointment and could drive in his hometown without being 
accompanied by his wife.  However, when he drives out of 
town, she must accompany him because he tends to get confused 
about various locations.  His spouse reported that she 
handled the family's financial affairs.  She also indicated 
that he was able to feed and take care of all of his bodily 
needs without her help, but that she occasionally dressed and 
undressed him because of his arthritic condition.  It was 
noted that he had not had any seizures or convulsions, but 
that one of his main complaints was periodic severe 
headaches.

The examination revealed that the veteran's speech was 
somewhat hesitant.  He was aware that it was February 15th, 
but according to his wife he had a history of becoming 
confused at times concerning the day of the week.  He knew 
that Bill Clinton was the current President of the United 
States.  The veteran said, "I don't remember things.  I 
can't get the words right."  The diagnoses included (1) 
chronic brain syndrome secondary to head injury with moderate 
impairment, and (2) mild speech impairment secondary to head 
injury.  The examiner noted that there was no evidence from 
history that an intracranial tumor was present.  It was also 
indicated that there was no evidence of functional impairment 
of the peripheral or autonomic systems.  The examiner also 
stated that there seemed to be no psychiatric manifestations 
of note, but that a psychiatric evaluation would be needed to 
rule out any such condition. 

In a June 1995 rating decision, a rating in excess of 30 
percent for residuals of brain trauma, to include organic 
mental syndrome and headaches, was denied.

In a February 1996 statement, the veteran indicated that the 
residuals of his brain trauma had a severe impact on his 
ability to work and function.

In July 1997, the Board remanded the issue of a rating in 
excess of 30 percent for residuals of brain trauma for 
further development, to include having the veteran undergo a 
VA psychiatric examination and obtaining any records 
regarding Social Security disability benefits.

In a September 1997 statement, the veteran reported that he 
was receiving Social Security disability benefits.

In January 1998, the RO received records from the Social 
Security Administration (SSA).  Those records included a 
February 1993 physical examination for determining whether 
the veteran had a physical disability.  The examination 
report reveals that the veteran's chief complaint was 
rheumatoid arthritis.  He indicated that his joint problems 
began three years ago and that they had become progressively 
incapacitating.  He also reported a history of migraine 
headaches.  He said that he had a migraine on average once a 
month but that the frequency varied.  He noted that the 
migraine was relieved by lying down in a quiet room and by 
using Ergostat, but that shots were oftentimes necessary when 
Ergostat was ineffective.  Migraine headaches was not 
diagnosed by the examiner.  Instead, it was noted that the 
veteran had rheumatoid arthritis with a progressively 
incapacitating joint pain syndrome involving the hands, 
shoulders, knees and ankles.  It was also noted that the 
current joint problems resulted in moderately severe 
disorganization of fine and gross motor function of both the 
upper and lower extremities.  With regard to hypertension, it 
was noted that the measured blood pressure was 152/104 in the 
left arm in the seated position.

The veteran underwent a VA social and industrial survey on 
March 13, 1998.  The social worker noted that the claims file 
had been reviewed.  The veteran had a neat personal 
appearance and said that he would try to answer questions to 
the best of his ability even though he currently had a 
headache.  He said that his ability to remember names, places 
and events had deteriorated over the past three years.  His 
spouse accompanied him at the interview, and he frequently 
referred to her for answers by stating that he "just did not 
know."  He offered no spontaneous conversation and spoke in 
a stutter-like manner, which he reported began three years 
ago.  

The veteran noted that he was in a motor vehicle accident in 
service, in which he lost consciousness.  He said that his 
first job after service was working at a manufacturing 
facility doing cleanup work, which lasted for three months.  
He indicated that he often missed work at that job because of 
his headaches, but that he was able to perform his duties 
because they were simple in nature.  His next job was in a 
sawmill, which lasted only seven months.  He denied having 
any work-related problems with that job.  He later worked at 
a body shop for three years.  He said that he had headaches 
during that time, but that he did not take any sick time 
because of them.  He said that he then worked at another body 
shop and that his headaches became progressively worse.  He 
noted that his most recent job was at a body shop in 1986, 
when he developed arthritis and carpal tunnel syndrome in 
addition to his headaches.  He said that he was fired from 
that job because he had problems with his memory; 
specifically, he was unable to put parts back together.  The 
veteran noted that he relocated to Idaho in the late 1980s 
and that since that time he had tried to work at a cleanup 
job.  However, he was unable to keep that job because he 
oftentimes had headaches, which required hospitalization.  

He was currently unemployed and felt that it was due to his 
head trauma.  In particular, he said that he was unable to 
hold a job because of the severity of his headaches, his 
difficulty in communicating, his poor memory, and his 
anxiousness in employment situations.   He reported that he 
had difficulty remembering names and taking his medications.  
He said that his wife accompanied him everywhere.  He 
indicated that he was able to drive to this appointment, but 
that he relied on his spouse for directions.  He noted that 
he depended on his wife for his general level of functioning.  
The veteran's spouse reported that he becomes confused when 
he leaves home and that she had taken over the financial 
responsibilities because he had a tendency to forget which 
bills had been paid and would pay a bill twice.  He said that 
his family's sources of income included his VA and Social 
Security disability benefits and her wage income from a part-
time job.

As to his relationships with others, the veteran reported 
that he felt uncomfortable around others and self-conscious 
about his inability to express himself, which had led to him 
being more isolated from friends and family.  In particular, 
he indicated that he becomes frustrated and embarrassed when 
he cannot express himself or when he says the wrong word.  
His level of socialization was minimal, except for attending 
and being active in a local church.  He noted that he had a 
close relationship with his sister, but that he had not 
established or sought out relationships with others because 
he did not want others to know about his condition.  He 
reported that in the past three years his confusion and poor 
memory had gotten worse and that there were times when he was 
talking and forgot what he was saying.  He also said that his 
speech problems began three years ago and that those problems 
also led to his current level of isolation.  

The veteran described his headaches as a major stressor.  He 
said that his headaches occurred more frequently and affected 
his whole head including his eyes.  He reported that they 
were worse than migraines and that he often had to lie down 
or go to a hospital.  He indicated that he had daily 
headaches, which he described as a dull, throbbing pain.  He 
also said that he had weekly headaches with symptoms that 
included a swollen head, nauseousness and serious eye pain.  
He noted that he took prescription medications to alleviate 
his symptoms.  He also reported that he had other medical 
problems, including diabetes, arthritis and stomach problems, 
which had limited his social and industrial functioning over 
the years.  He also indicated that he became stressed and 
bothered when he had difficulty thinking straight and that he 
easily got confused.  He said that he tried not to let his 
current condition bother him, but that he felt depressed 
thinking that his condition would continue to deteriorate in 
the future.

As for his daily life, the veteran said that he had no 
hobbies or interests, but that he enjoyed working in the 
garden because that activity does not require him to remember 
things.  He reported that he tended to become very frustrated 
when he forgets where he placed things; his wife noted that 
sometimes the object he was looking for was right in front of 
him.  He stated that his spouse frequently reminded him to do 
things and had to ensure that he took his medications.  He 
indicated that his wife was primarily responsible for 
maintaining the household, except that he occasionally helped 
out with washing the dishes.  He said that he occasionally 
watched television, but that it was difficult to maintain his 
concentration while watching it.  He noted that he no longer 
read newspapers because of his headaches.  He reported that 
he enjoyed working on a car, but that his spouse had to help 
him if he took anything apart.  He asserted that he had a 
sleep disturbance, an ongoing noise in his head, and that he 
only slept three to four fours at night.

The veteran was afforded a VA psychiatric examination on 
March 19, 1998.  The examiner noted that the veteran's claim 
file had been reviewed.  The veteran wore a baseball cap 
throughout the examination and had longish white hair with 
neatly trimmed whitish beard and mustache.  He looked his 
stated age of sixty-three.  He was oriented to time, place 
and person.  He had difficulty doing simple addition; he said 
that nine plus five was twenty-two.  He had difficulty with 
reversals and simple judgment and could not do simple 
abstractions or explain proverbs.  He was unable to remember 
the last four digits of his Social Security number.  It was 
noted that he showed no evidence of delusions, obsessions or 
compulsions.  It was also indicated that his recent memory 
was impaired because he could not remember three animal names 
for five minutes and that his remote memory was also 
impaired.  The examiner stated that the veteran did not have 
any awareness of his bounty and financial obligations and 
that he was, therefore, not competent for financial purposes.  
His thinking processes were generally sequential, pertinent 
and relevant, but he offered little spontaneous 
communication.  It was noted that the veteran had apparently 
not had any mental health treatment or hospitalizations since 
the last psychiatric examination in 1993.

The veteran reported that his condition had worsened because 
he had more headaches and did not remember things as well.  
He said that he was disoriented at times and that he no 
longer handled his finances.  The veteran's spouse indicated 
that he had become more forgetful and that in the middle of a 
conversation he would forget what he was talking about.  She 
stated that, when they were in town, he would become 
disoriented and unable to remember how to get home.  She 
noted that she did not trust the veteran to ambulate in town 
by himself.

The examiner concluded that a diagnosis of organic mental 
disorder, not otherwise specified, was still warranted.  The 
examiner also indicated that a GAF score of 25 was warranted 
because of the veteran's inability to function in almost all 
areas.  The examiner also noted that it was possible that the 
veteran might have a depressive component that was being 
masked by his organic mental disorder and played into his 
inability to cognitively function.  The veteran was scheduled 
for neuropsychological testing.

The veteran underwent neuropsychological testing in May 1998, 
which was performed by a psychologist.  The results revealed 
that he was functioning within the dull normal range of 
measured intelligence, which was a dramatic drop from his 
performance in 1993.  His full scale IQ was now 85 whereas it 
was 101 in 1993.  Only verbal abstraction was within normal 
limits, and the greatest deterioration was seen in 
perceptual-motor skills and general fund of information.  A 
pattern of slowing on motor speed tasks was similar to 
previous testing.  His performance on visual tracking tasks 
was minimally, but not significantly, lower than seen 
previously.  On visual memory task testing, he performed well 
within normal limits and had significantly improved in 
comparison to previous testing.  On verbal memory task 
testing, the veteran exhibited very significant deterioration 
from prior results, both in terms of initial learning 
efficiency and delayed recall.  On an aphasia screening 
examination, he was unable to spell simple words, had 
articulation problems when asked to repeat words, and showed 
left-right confusion; none of these problems was seen in 
1993.  His copying of figures showed a similar pattern of 
regression and increased simplification.  Structural analysis 
of his projective test was not indicative of the presence of 
significant depression; he appeared to feel controlled by 
external forces over which he had no sense of control and 
otherwise appeared to be rather passive-dependent and self-
centered.  It was concluded that the veteran's cognitive test 
data did imply that he had deteriorated from the level in 
1993, but that some inconsistency existed that could not be 
explained.  The psychologist's impression was that depression 
was not a meaningful factor.

In a May 1998 addendum to the March 1998 VA psychiatric 
examination, the March 1998 VA examiner indicated, based on 
the information from the May 1998 VA neuropsychological 
testing, that the diagnosis of organic mental disorder, not 
otherwise specified, and a GAF of 25 were still warranted.
 
In the June 1998 rating decision, a 70 percent disability 
rating for residuals of brain trauma, to include organic 
mental syndrome and headaches, effective March 13, 1998, 
under Diagnostic Codes 8045-9304.

In a July 1998 statement, the veteran filed a notice of 
disagreement on the effective date of the 70 percent 
disability rating for residuals of brain trauma, to include 
organic mental syndrome and headaches.

On an August 1998 VA Form 21-8940 (veteran's application for 
increased compensation based on unemployability), the veteran 
reported that he last worked full-time in 1992.  He said that 
he worked two days in 1992 as a night watchman.  He noted 
that he lost time from that job due to bad headaches, which 
resulted in him quitting that job.  It was indicated that the 
veteran had received a Bachelor of Arts in psychology in the 
late 1970s.  The veteran stated that he could not work or get 
any additional training because of his memory and because he 
sometimes had to lie in bed for days because of his 
headaches.

In the August 1998 rating decision, a total disability 
evaluation based on individual unemployability was granted, 
effective March 13, 1998.  The veteran was also declared to 
be not competent to handle disbursement of funds.

In November 1999, the Board granted a 100 percent schedular 
disability rating for residuals of brain trauma, to include 
organic mental syndrome and headaches, effective March 13, 
1998, under Diagnostic Code 9327 (other organic mental 
disorder).  In light of the notice of disagreement on the 
effective date of the previously assigned 70 percent 
disability rating, the issue of entitlement to a rating in 
excess of 30 percent for residuals of brain trauma, to 
include organic mental syndrome and headaches, was remanded 
for further development.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case -- and a claim for an increased rating of a service 
connected disability.  Where entitlement to compensation has 
already been established, and an increase in disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, the rule of Francisco is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that, effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disorders.  See 61 Fed. Reg. 
52,695-702  (1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  However, the effective date of November 7, 
1996, for the revised criteria prevents the application prior 
to November 7, 1996, of those criteria.  In other words, 
prior to November 7, 1996, only the old criteria will apply, 
but from November 7, 1996, to the present the veteran is 
entitled to the application of the criteria most favorable to 
him.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant 
case, the RO provided notice to the veteran of, and also 
applied, the revised regulations in the June 1998 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, and without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).  The 
Board must determine whether the amended regulations are more 
favorable to the veteran.  VAOPGCPREC 3-2000 (April 10, 
2000).

For brain disease due to trauma, purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities. Purely subjective complaints such as 
headache, dizziness, insomnia, etc., which are recognized as 
symptomatic of brain trauma, are assigned a 10 percent 
disability rating under Diagnostic Code 9304, which may not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999) (This diagnostic code has not 
been amended during the pendency of this appeal).

Under the pre-November 7, 1996 rating criteria, a 10 percent 
disability rating for dementia associated with brain trauma 
requires a mild social and industrial impairment.  A 
30 percent evaluation is warranted where there is a definite 
social and industrial impairment.  A 50 percent disability 
rating requires considerable social and industrial 
impairment.  A 70 percent evaluation is warranted where there 
is severe social and industrial impairment.  A 100 percent 
disability rating requires impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9304 
(1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of social 
and industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

Under the November 7, 1996 revision, a 10 percent disability 
rating for dementia due to head trauma is warranted for an 
occupational and social impairment that is due to mild or 
transient symptoms, which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress.  A 10 percent evaluation is also 
warranted for symptoms that are controlled by continuous 
medication.  A 30 percent evaluation requires an occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks.  38 C.F.R. § 4.130, Diagnostic 
Code 9304 (1999).

A 50 percent disability rating requires an occupational and 
social impairment with reduced reliability and productivity.  
Symptoms include the following: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  
Symptoms include the following: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is warranted for total 
occupational and social impairment.  A total occupational and 
social impairment includes symptoms such as the following: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Under the November 7, 1996 revision, a new diagnostic code, 
Diagnostic Code 9327 (other organic mental disorder) was 
added, and the same above-noted criteria applied to rating a 
disorder under that diagnostic code.  38 C.F.R. § 4.130, 
Diagnostic Code 9327 (1999).

A GAF of 55 to 60 indicates moderate difficulty in social, 
occupational, or school functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF of 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or as any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

A 50 percent evaluation is warranted for migraines that are 
manifested by very frequent, completely prostrating, and 
prolonged attacks that are productive of severe economic 
inadaptability.  A 30 percent rating for migraines is 
warranted for symptoms that include characteristic 
prostrating attacks that average once a month over the last 
several months.  A 10 percent disability rating requires 
characteristic prostrating attacks which average once every 
two months over the last several months.  A zero percent 
evaluation is warranted for migraines with less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

Evidence, which is simply information recorded by a medical 
professional and not enhanced by any additional medical 
comment by that professional, is not "competent medical 
evidence."  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Analysis

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  In particular, the RO obtained all available 
records from SSA.  Baker v. West, 11 Vet. App. 163 (1998).

As previously noted, for brain disease due to trauma, purely 
neurological disabilities will be rated separately under the 
diagnostic codes specifically dealing with such disabilities 
whereas purely subjective complaints such as headaches, which 
are recognized as symptomatic of brain trauma, are assigned a 
maximum 10 percent disability rating under Diagnostic Code 
9304, which may not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8045 (1999).  This 
diagnostic code was in effect prior to the amending of the 
diagnostic codes pertaining to psychiatric disorders.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8045 (1996).  

Although the veteran reported that at a February 1993 
physical examination for Social Security disability benefits 
that he had a history of migraine headaches, the examining 
physician did not diagnose migraine headaches.  A bare 
transcription of a lay history without additional medical 
comment is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore, 8 Vet. App. at 409.  
Accordingly, that examination did not contain competent 
medical evidence that the veteran had migraine headaches.  
Migraine headaches have not diagnosed by another medical 
professional.  In fact, VA treatment records reflect that in 
November 1992 it was noted that the veteran had headaches, 
which were not classically migraines.  Simply put, there is 
no competent medical evidence that the veteran had migraine 
headaches from November 17, 1992, to March 12, 1998.  
Accordingly, a higher rating is not warranted on the basis 
that the veteran had migraine headaches.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1999).

In this case, multi-infarct dementia associated with brain 
trauma has not been diagnosed.  The June 1993 VA examiner in 
an August 1998 addendum noted that, although there was some 
evidence of dementia, the veteran's long-term memory was not 
impaired and that, therefore, the criteria for a diagnosis of 
dementia were not met.  Also, the February 1995 VA examiner 
did not diagnose multi-infarct dementia associated with brain 
trauma.  In other words, there is no competent evidence that 
the veteran had multi-infarct dementia associated with brain 
trauma from November 17, 1992, to March 12, 1998.  Therefore, 
prior to November 7, 1996, his organic mental syndrome could 
only be rated under Diagnostic Codes 8045-9304, and he was 
not entitled to a higher than 10 percent disability rating 
under those diagnostic codes from November 17, 1992, to March 
12, 1998.  In short, although the residuals of the brain 
trauma, to include organic mental syndrome and headaches were 
rated as 30 percent disabling instead of merely 10 percent 
disabling, the preponderance of the probative evidence is 
against a disability rating greater than 30 percent under the 
old criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).

As of November 7, 1996, the veteran could be rated under 
Diagnostic Code 9327 (other organic mental disorder), a new 
diagnostic code that allows a maximum rating of 100 percent.  
Therefore, the amended criteria are more favorable in this 
case.  See VAOPGCPREC 3-2000 (April 10, 2000).  As previously 
noted, the Board in November 1999 granted a 100 percent 
schedular disability rating for residuals of brain trauma, to 
include organic mental syndrome and headaches, effective 
March 13, 1998, under Diagnostic Code 9327.  Thus, the 
remaining matter is whether a higher rating is warranted 
under Diagnostic Code 9327.  Since the effective date for the 
100 percent disability rating was March 13, 1998, the date of 
the VA social and industrial survey, the question is what was 
the veteran's symptomatology prior to that date.

While the veteran offered no spontaneous conversation and had 
a monotone voice during the June 1993 VA examination, it was 
not specifically noted that he had a flattened affect.  A 
flattened affect was also not indicated in the March 1998 VA 
psychiatric examination report.  Although it was noted in 
October 1992 and in the June 1993 and February 1995 VA 
examination reports that the veteran's speech was slow and 
hesitant, there is no evidence that his speech was 
circumstantial, circumlocutory, or stereotyped.  In fact, in 
the February 1995 VA examination report, the speech 
impediment was described as mild.  VA examination reports do 
not reflect that he had panic attacks more than once a week.  
With regard to difficulty in understanding complex commands, 
the VA psychologist who performed the July 1993 
neuropsychological testing noted that the veteran had an 
adequate capacity to function in realms that utilize old 
learning, such as activities of daily living and job routines 
that he had overlearned, but that he had a very limited 
ability to adapt to new circumstances.  In other words, the 
veteran could understand complex commands in certain fields 
such as old jobs but not in areas that were new to him.  As 
to short- and long-term memory impairment, it is true that 
the July 1993 VA neuropsychological testing revealed memory 
problems.  However, the June 1993 VA examiner in an August 
1993 addendum noted that, even though there were some 
evidence of dementia, the veteran's long-term memory was not 
impaired and that the criteria for a diagnosis of dementia 
were not met.  The March 1998 VA psychiatric examination 
first revealed impairment of both recent and remote memory.  
There was no evidence of impaired judgment prior to March 13, 
1998.  In the June 1993 VA examination report it was noted 
that the veteran had judgment for simple social situations, 
whereas in the March 1998 VA examination report it was first 
noted that the veteran had difficulty with simple judgment.  
As to impaired abstract thinking, the July 1993 VA 
neuropsychological testing revealed meaningful cognitive 
deficits, but the veteran at that time still had a full-scale 
IQ of 101, which was within the average range.  May 1998 VA 
neuropsychological testing first revealed that the veteran's 
full-scale IQ was now 85.  VA examination reports do not 
reveal any evidence of disturbances of motivation and mood.  

The veteran's employment history shows that he has not worked 
regularly for several years and that he reported only a few 
days of work in 1992 as a night watchman.  He also sought 
Social Security (SSA) disability benefits and records from a 
SSA review are of record.  The record focused on nonservice-
rheumatoid arthritis as interfering with his ability to work.  
The disease was described as his chief complaint and reported 
to have been progressively incapacitating in the previous 
three years.  In the July 1993 VA neuropsychological 
evaluation report, it was noted that the veteran currently 
did independent auto body repair work and that he had severe 
arthritis, which also slowed him motorically.  Therefore, 
assuming SSA disability benefits were awarded in part on the 
basis of his organic brain syndrome, there is substantial 
evidence that nonservice-connected disabilities predominating 
in any inability to establish and maintain effective work 
relations.  The SSA examiner seemed to focus on nonservice-
connected rheumatoid arthritis.  In any event a SSA 
determination may be relevant but it is not controlling here.  
See Odiorne v. Principi, 3 Vet. App. 456 (1992).  

Furthermore, a GAF of 50 was assigned in the June 1993 VA 
examination report, which is indicative of serious symptoms 
or as any serious impairment in social, occupational, or 
school functioning.  Richard, 9 Vet. App. at 267.  However, 
the February 1995 VA examiner indicated that the chronic 
brain syndrome only resulted in a moderate impairment.  A GAF 
of 25 was not assigned until the March 19, 1998, VA 
psychiatric examination.  In addition, on the March 1998 VA 
social and industrial survey it was noted that the veteran's 
socialization was minimal except for attending and being 
active in a local church.  In short, while there is evidence 
of difficulty in establishing and maintaining effective work 
and social relationships, there was no evidence, from 
November 17, 1992, to March 12, 1998, of other factors 
contemplated by the 50 percent evaluation.

Although the evidence shows that the veteran had difficulty 
in adapting to stressful circumstances, including work or a 
worklike setting, and that he had an inability to establish 
and maintain effective relationships, which arguably meets 
two of the criteria for a 70 percent rating, the other 
criteria for 70 percent rating clearly are not met.  He had 
had no suicidal ideation.  The VA medical records do not 
reflect evidence of near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  In fact, the psychologist who 
performed the May 1998 VA neuropsychological testing 
concluded that depression was not a meaningful factor.  There 
was no evidence of impaired impulse control or spatial 
disorientation.  As to neglect of personal appearance and 
hygiene, it is true that at the June 1993 VA psychiatric 
examination the veteran looked disheveled and disorganized in 
dress.  However, he had been treated for gastroenteritis 
earlier that morning and had not had any sleep.  Also, 
subsequent VA examination reports do not reveal a neglect of 
personal appearance and hygiene.  

Even though that the veteran's spouse reported at the 
February 1995 VA examination that the veteran at times became 
confused about the day of the week, the veteran was aware of 
the current date on the day of that examination.  Both the 
June 1993 and March 1998 VA psychiatric examination reports 
reveal that the veteran was oriented to time, place and 
person.  Thus, there is no persuasive evidence that he was 
persistently disoriented to time or place from November 17, 
1992, to March 12, 1998.  In addition, the other criteria for 
100 percent clearly are not met.  There is no evidence that 
he had an intermittent inability to perform activities of 
daily living or grossly inappropriate behavior.  The 
psychologist who administered the July 1993 VA 
neuropsychological testing noted that the veteran had an 
adequate capacity to function in realms that primarily 
utilize old learning such as activities of daily living.  The 
VA examination reports indicate that there was no evidence of 
suicidal or homicidal ideation; accordingly, there is no 
evidence that the veteran was in persistent danger of hurting 
himself or others.  Any memory problem is not of the type 
contemplated for 100 percent, as there is no evidence that he 
was unable to remember his name or the names of his close 
relatives.  There is also no evidence of persistent delusions 
or hallucinations because the VA examination reports reveal 
no such findings.

In sum, the preponderance of the evidence is against a 
disability rating greater than 30 percent, from November 17, 
1992, to March 12, 1998, under the new criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9327 (1999).  The criteria 
for a higher rating are neither met nor more closely 
approximated.  38 C.F.R. § 4.7 (1999).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).   Nevertheless, the Board finds no basis upon which 
to assign a higher disability evaluation.  Specifically, 
since the criteria for a rating in excess of 30 percent prior 
to March 13, 1998, have not been met, consideration under 
38 C.F.R. § 3.400 (effective date criteria) for an effective 
date earlier than March 13, 1998, for the assignment of a 100 
percent disability rating for residuals of brain trauma, to 
include organic brain syndrome and headaches, is not 
warranted.  


ORDER

An evaluation in excess of 30 percent from November 17, 1992, 
to March 12, 1998, for residuals of the brain trauma, to 
include organic mental syndrome and headaches, is denied.




REMAND

In an unappealed February 1981 rating decision, service 
connection was denied for residuals of a neck injury.  In 
November 1992, the veteran filed a claim for service 
connection for residuals of a cervical spine injury.  In a 
December 1993 rating decision, service connection was denied 
on a de novo basis for residuals of an injury to the cervical 
spine; notice was not given until January 1994.  However, 
since there was a prior final decision on the issue of 
service connection for a neck/cervical spine disorder, the 
issue should have been whether new and material evidence had 
been submitted to reopen the issue of residuals of a 
neck/cervical spine injury.  In a December 1994 statement, 
the veteran indicated that X-rays of the neck were taken in 
service and that was one of the reasons why he disagreed with 
the December 1993 rating decision.  It appears that an 
employee of the RO put checks next to various disorders, 
which indicated that those disorders were "NOD issues."  
That individual also noted that the disorders, which did not 
have a check next to them, were new issues.  The 
neck/cervical spine disorder was not checked off as an issue 
on which an notice of disagreement had been filed, but no 
further action was taken with regard to that issue.

Subsequent to the last remand, the Court held that a notice 
of disagreement must merely express disagreement with an RO 
decision and that it does not have to express an actual 
desire for appellate review.  Gallegos v. Gober, No. 99-106 
(U.S. Vet. App. Aug. 11, 2000).  Therefore, under current 
law, the December 1994 statement was a notice of disagreement 
with the determination in the December 1993 rating decision 
regarding the issue of residuals of a neck/cervical spine 
injury.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).

On October 23, 1995, the RO received a statement from the 
veteran in which he indicated that he was entitled to a total 
disability rating based on individual unemployability.  The 
RO did not respond to that claim; they did not immediately 
send a VA Form 21-8940 (veteran's application for increased 
compensation based on unemployability) to the veteran, 
request any additional information from the veteran, or 
immediately adjudicate the claim.  In a July 21, 1998, 
statement, the representative indicated that the veteran had 
requested a total disability rating based on individual 
unemployability in October 1995.  In a July 23, 1998, 
memorandum, the RO noted that the veteran had never submitted 
a VA Form 21-8940.  That same day, the RO mailed a VA Form 
21-8940 to the veteran.  On August 4, 1998, the RO received a 
statement from the veteran indicating that a total disability 
rating based on individual unemployability was warranted.  On 
August 14, 1998, the RO received a VA Form 21-8940 from the 
veteran.  

In the August 1998 rating decision, a total disability 
evaluation based on individual unemployability was granted, 
effective March 13, 1998.

In his September 1998 notice of disagreement, the veteran 
argued that the effective date for the grant of a total 
disability evaluation based on individual unemployability 
should be in October 1995.  In a September 1998 statement, 
the representative asserted that the veteran notified the VA 
on October 10, 1995, that a total disability rating based on 
individual unemployability was warranted.

Even assuming that a VA Form 21-8940 is necessary for a 
formal claim for a total disability rating based on 
individual unemployability, there is no evidence that the RO 
sent a VA Form 21-8940 to the veteran prior to July 23, 1998.  
Thus, even if the October 23, 1995, claim was merely an 
informal claim, that claim for a total disability rating 
based on individual unemployability is still pending because 
the veteran submitted a completed VA Form 21-8940 to the RO 
less than a month after he received the application.  See 
38 C.F.R. § 3.155 (1999).  If service connection is granted 
for a neck/cervical spine disorder, a claim which was pending 
on October 23, 1995, an earlier effective date for the grant 
of a total disability rating based on individual 
unemployability may be warranted on the basis that the 
veteran had an additional service-connected disability from 
October 23, 1995, to March 12, 1998. Accordingly, the issue 
of entitlement to an earlier effective date for the grant of 
a total disability rating based on individual unemployability 
is inextricably intertwined with the issue of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a neck/cervical spine disorder.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should then review the record 
and adjudicate the issue of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for residuals of a 
neck/cervical spine injury with 
consideration of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  If the claim is 
reopened, the RO should readjudicate the 
claim based on all the evidence contained 
in the record.  If service connection is 
not granted for residuals of a 
neck/cervical spine injury, the RO must 
issue a statement of the case, containing 
all applicable laws and regulations, on 
that issue.  The veteran should be 
advised of the time in which to perfect 
his appeal.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and readjudicate the issue of entitlement 
to earlier effective date for the grant 
of a total disability evaluation based on 
individual unemployability.  If any 
benefit on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case 
covering such issues, to include any 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  No action is required of the 
appellant until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeal

 



